Citation Nr: 0030769	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot fungus 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in April 1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In the July 1998 rating decision, service connection for a 
cervical spine disorder was denied.  The veteran was notified 
of this decision on July 21, 1998.  The veteran did not 
include this issue among those listed on his notice of 
disagreement and the issue was not included in the statement 
of the case furnished to the veteran in March 1999.  In 
correspondence received on July 29, 1999 the veteran 
indicated that he wished the issues on appeal to be 
restricted to entitlement to service connection for a foot 
fungus condition and entitlement to service connection for a 
cervical spine disorder, for which he submitted medical 
evidence.  Thus, the latter issue has not been developed for 
appellate review, is not inextricably intertwined with the 
issue before the Board, and is referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

In July 1999, the veteran also indicated that he was 
withdrawing the issues of service connection for elevated 
liver function test, liver disease, and labyrinthitis and 
vertigo from appellate status.  Thus, these issues are not 
before the Board for appellate consideration.


REMAND

The veteran is claiming entitlement to service connection for 
a bilateral foot fungus disorder.  It is noted that recently 
passed legislation has altered the criteria under which this 
issue was evaluated by the RO.  This legislation, The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), must be 
considered by the RO prior to the Board's evaluation of the 
claims on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the claim must be returned to the RO.

A review of the record indicates that the service medical 
records may be incomplete, as there is no retirement 
examination.  The service medical records show that the 
veteran was treated for a fungal infection involving the feet 
in February and March 1998.  The November 1998 VA examination 
showed no evidence of a fungal infection.  Fungal infections 
are subject to periods of remission and exacerbation.  As 
such, the Board is of the opinion that another examination is 
warranted.

In July 1998 the RO denied service connection for rhomboid 
muscle strain between the shoulders.  In August 1998 the 
veteran submitted a notice of disagreement regarding this 
denial.  In March 1999 the RO granted service connection for 
a low back disorder, claimed as upper and mid-back muscle 
strains and rhomboid muscle strain between the shoulders.  
The Board finds that service connection for rhomboid muscle 
strain is a separate issue and requires a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should insure that the 
provisions of Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), have been considered 
and should readjudicate the claim in 
light of this new legislation.

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for the veteran's retirement 
examination.

3.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to treatment of the fungal 
infection covering the period from his 
retirement to the present.

4.  A VA examination should be conducted 
by a dermatologist in order to determine 
the nature, etiology and severity of any 
fungal infection involving the feet. The 
examiner should be provided with a copy 
of this remand and the veteran's claims 
folder, and should be requested to review 
the veteran's medical history prior to 
conducting the examinations.  All 
necessary tests should be conducted.  If 
a fungal infection is diagnosed, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the fungal infection is related 
to military service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

5.  It is requested that the RO furnish 
the veteran and his representative a 
statement of the case regarding the 
denial of service connection for rhomboid 
muscle strain between the shoulders and 
inform him of the requirements necessary 
to perfect an appeal.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The RO is 
informed that this issue is not before 
the Board for appellate consideration 
unless a timely substantive appeal is 
received.


Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement of 
the case and afforded a reasonable opportunity to respond.  
Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


